Citation Nr: 0319456	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to a permanent and total disability rating 
for pension purpose, prior to September 18, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the St 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's case is more 
recently managed by the Roanoke, Virginal Regional Office due 
to his change of residence.  The Board notes that the veteran 
originally requested a Travel Board hearing, but in May 2001, 
he elected to have a RO hearing that was held in April 2002.  

REMAND

The Board notes that the veteran originally was rated at an 
evaluation of 40 percent for residuals of a lumbar spine 
injury with degenerative joint disease under the provisions 
of 38 C.F.R. § 4.71a, Codes 5295 for lumbosacral strain and 
5292 for limitation of motion.  Recent evidence in the claims 
folder indicates that the veteran has several bulging discs 
the lumbar spine.  While a clear diagnosis of intervertebral 
syndrome is not evident, the Board notes that the veteran was 
afforded the criteria for rating intervertebral disc syndrome 
on the most recent supplemental statement of the case.  

In addition, it is important to note that the criteria in the 
VA Schedule for Rating Disabilities for rating intervertebral 
disc syndrome were revised in pursuant to 67 Fed. Reg. 54345-
54349 (August 22, 2002).  In Karnas v Derwinski, 1 Vet. App. 
at 312-13, the Court held that, when there has been a change 
in an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

In the veteran's case, although he has been provided notice 
of the change in the applicable diagnostic code in the April 
2003 supplemental statement of the case, he has not been 
provided an official examination addressing the new schedular 
criteria.  In view of the foregoing, this case is remanded to 
the RO for the following actions:  

1.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected low 
back disability.  All indicated special 
studies and tests should be accomplished.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner is requested to 
state whether the veteran currently 
has intervertebral disc syndrome 
associated with his service-
connected back injury.  If so, the 
examiner is requested to comment on 
the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the neurological signs and symptoms.  
Also, the examiner is asked, to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic orthopedic manifestations or 
incapacitating episodes.  

ii. Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

b.  With respect to the neurological 
examination:  

i.  The examiner is requested to 
state whether the veteran currently 
has intervertebral disc syndrome 
associated with his service-
connected back injury.  If so, the 
examiner is requested to comment on 
the nature and extent of the 
veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  
Also, the examiner is to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  

ii.  The examiner to comment on the 
impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The issue of entitlement to a nonservice-connected pension is 
deferred.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




